J-S21038-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DASHAWN SMITH                              :
                                               :
                       Appellant               :   No. 817 EDA 2020

             Appeal from the PCRA Order Entered January 31, 2020
     In the Court of Common Pleas of Montgomery County Criminal Division
                      at No(s): CP-46-CR-0000745-2016,
              CP-46-CR-0000753-2016, CP-46-CR-0005110-2013


BEFORE:      BOWES, J., OLSON, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                           FILED DECEMBER 21, 2021

        Appellant, Dashawn Smith, appeals, pro se, from the order entered

January 31, 20201 dismissing his first petition filed under the Post Conviction




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1 Appellant’s notice of appeal indicated that he was appealing from the order
entered by the PCRA court on February 27, 2020. On September 14, 2020,
this Court issued a rule to show cause why the appeal should not be quashed
as it appeared to have been taken from an order which was not entered on
the lower court dockets. In his response to the rule to show cause, Appellant
explained that he intended to appeal from the order denying PCRA relief
entered on January 31, 2020 but erroneously listed the date of his filing of the
notice of appeal as the date of the order from which he appealed. We have
amended the caption in this case to reflect that Appellant’s appeal lies from
the PCRA court’s January 31, 2020 order. See Commonwealth v. Fretts,
2021 PA Super 198, *2 n.2 (filed October 4, 2021) (observing that a
typographical error in a notice of appeal as to the date of the order appealed
“may be corrected and does not require dismissal of the appeal”).
J-S21038-21



Relief Act (“PCRA”).2 We affirm in part, vacate in part, and remand for further

proceedings.

        This appeal relates to three separate criminal cases for which Appellant

was sentenced jointly. At CP-46-CR-0005110-2013 (“5110-2013”), Appellant

was convicted on July 8, 2016, after a stipulated bench trial, of persons not

to possess firearms and possession with intent to deliver a controlled

substance (“PWID”).3          On December 14, 2016, Appellant received an

aggregate sentence of 6 years and 3 months to 14 years of imprisonment in

this matter.

        At CP-46-CR-0000753-2016 (“753-2016”), Appellant’s suppression

motion was denied on September 26, 2016 at which point he proceeded

directly to a stipulated non-jury trial.         On that same date, the trial court

convicted Appellant of PWID, criminal conspiracy, and resisting arrest.4

Appellant was sentenced on December 14, 2016 to an aggregate term of 27

months to 6 years, consecutive to the sentence at 5110-2013.

        At CP-46-CR-0000745-2016 (“745-2016”), Appellant entered a guilty

plea to criminal trespass5 on December 14, 2016. The trial court sentenced

Appellant on that date to 3 to 24 months of imprisonment, concurrent with

____________________________________________


2   42 Pa.C.S. §§ 9541-9546.
3   18 Pa.C.S. § 6105(a)(1) and 35 P.S. § 780-113(a)(30), respectively.
4 35 P.S. § 780–113(a)(30), 18 Pa.C.S. § 903, and 18 Pa.C.S. § 5104,
respectively.
5   18 Pa.C.S. § 3503(a)(1)(i).

                                           -2-
J-S21038-21



the sentence at 5110-2013. Therefore, the aggregate sentence imposed by

the trial court at the three dockets was 8½ to 20 years imprisonment.

       Appellant filed a timely appeal of the three judgments of sentence, and

on April 9, 2018, this Court issued a decision affirming the judgments.

Appellant sought allowance of appeal with the Pennsylvania Supreme Court,

which was denied on April 16, 2019.

       On May 1, 2019, the lower court received a letter from Appellant stating

as follows:

       Dear William R. Carpenter[6]

       I am writing this to [] you asking for all my documents, Affidavit,
       transcripts for case # CP-46-CR-0005110-2013
                                CP-46-CR-0000745-2016
                                CP-46-CR-0000753-2016

       I will like to go Pro se with putting my PCRA in the courts. I don’t
       have any funds in my account and haven’t in months. I try to ask
       my attorney but was unsuccessful with all my trys [sic]. I am
       deeply sorry for taking time out your day with this. I need
       everything I am asking for to do my PCRA.

Pro Se Correspondence, Received 5/1/19.

       The PCRA court treated this letter as a request for PCRA relief and

appointed Robert L. Adshead, Esquire, as counsel to assist Appellant by order

entered on September 5, 2019.7 PCRA counsel was granted two extensions

____________________________________________


6 The Honorable William R. Carpenter presided over Appellant’s trials and
sentencing and these PCRA proceedings.
7As the PCRA court recognized in its opinion, it was without jurisdiction to act
at the time it received Appellant’s letter as the period in which Appellant could
(Footnote Continued Next Page)


                                           -3-
J-S21038-21



and on December 30, 2019, submitted a no-merit letter pursuant to

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth

v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc), and requested leave to

withdraw from representation of Appellant.8

       On January 7, 2020, the PCRA court entered an order granting PCRA

counsel leave to withdraw and notifying Appellant that the court intended to

dismiss his request for PCRA relief in 20 days pursuant to Rule of Criminal

Procedure 907. Appellant filed a pro se response to the Rule 907 notice, in

which he argued that the PCRA court’s appointment of counsel violated his




____________________________________________


have petitioned the United States Supreme Court for review of his conviction
had not yet lapsed. See PCRA Court Opinion, 1/5/21, at 3; 42 Pa.C.S. §
9545(a), (b)(3); Commonwealth v. Harris, 114 A.3d 1, 6 (Pa. Super.
2015); U.S. Sup. Ct. R. 13 (petitions for writ of certiorari may be filed within
90 days of the date of the entry of judgment of state court of last resort).
However, the PCRA court did not take immediate action on Appellant’s request
and waited until after the judgment became final on July 15, 2019 to appoint
counsel to represent him.
8 PCRA counsel’s no-merit letter does not appear in the certified records in
these matters, although it is included in the Commonwealth’s reproduced
record filed with this Court. See Commonwealth’s Brief and Reproduced
Record at 5a to 16a. While this Court generally may not look beyond the
certified record, “we may consider” a document “contained only within the
[r]eproduced [r]ecord,” when “the accuracy of the reproduction has not been
disputed.” Commonwealth v. Harlan, 208 A.3d 497, 501 (Pa. Super. 2019)
(quoting Commonwealth v. Brown, 52 A.3d 1139, 1145 n.4 (Pa. 2012)).
Here, Appellant has not objected to the accuracy of the no-merit letter that
appears in the reproduced record, and there is no dispute that he received the
letter as he referred to in it his response to the PCRA court’s Pa.R.Crim.P. 907
notice and in his appellate brief. Therefore, we consider the substance of the
no-merit letter for the purposes of this appeal.

                                           -4-
J-S21038-21



due process and equal protection rights.9 On January 31, 2020, the PCRA

court filed an order dismissing Appellant’s PCRA petition. Appellant thereafter

filed this timely, pro se appeal.10

       On appeal, Appellant raises the following issues:



____________________________________________


9 The deadline for Appellant’s response to the Rule 907 notice was January
27, 2020, but it was not received by the PCRA court until January 31, 2020,
the same day that the court entered its order denying him relief. However,
while Appellant’s response was not received within 20 days of the Rule 907
notice, it was dated January 25, 2020 and postmarked from Appellant’s
correctional institution on that same day. Pursuant to the prisoner’s mailbox
rule, a submission from an incarcerated litigant is deemed filed on the date
that it was deposited in the prison mailing system or handed over to prison
officials for mailing. Commonwealth v. Betts, 240 A.3d 616, 619 n.5 (Pa.
Super. 2020). As Appellant’s response to the Rule 907 was deposited in the
prison mailing system at the latest on January 25, 2020, within the 20-day
deadline, we deem the response to have been timely filed. See id. (holding
that prisoner’s pro se response to Rule 907 was timely filed where it contained
a certificate of service dated within the 20-day period).
10 In this appeal, Appellant filed a single notice of appeal listing the docket
numbers for each of the three matters addressed in the PCRA court’s order.
In Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), our Supreme Court
held that, pursuant to Rule of Appellate Procedure 341, an appellant must file
separate notices for each discrete docket that the appellant seeks to appeal,
and failure to do so compels the quashal of the appeal. Id. at 976-77. While
a strict application of Walker may seem appropriate from a facial review of
Appellant’s notice of appeal, we observe that on direct review this Court raised
the issue that Appellant had filed a single notice of appeal from judgments at
three dockets, ultimately concluding that Appellant’s appeal should be
permitted to proceed. See Commonwealth v. Smith, 116 EDA 2017,
unpublished memorandum at 4 n.2 (Pa. Super. filed April 9, 2018). Moreover,
on Appellant’s filings subsequent to his notice of appeal, including his
Pa.R.A.P. 1925(b) statement and docketing statement, Appellant listed only
the docket number for the 753-2016 matter and he has raised appellate issues
solely related to that conviction. Under these circumstances, we decline to
quash this appeal.

                                           -5-
J-S21038-21


       1. Whether the lower court abused its discretion, exceeded its
       authority and jurisdiction when it construed a letter sent by
       [Appellant] to the court seeking documents as a PCRA petition?

       2. Whether PCRA counsel abandoned his duty under 42 Pa.C.S. §
       9541 et seq. by failing to raise the following ineffective assistance
       of counsel claims:

          (a). Trial counsel was ineffective for misleading [Appellant]
          into admitting guilt (i.e. signing a “stipulated bench trial
          agreement” and participating in a “stipulated bench trial”
          which is now being construed as a “guilty plea”) thereby
          depriving [Appellant] of his constitutional right to a fair trial
          and relieving the Commonwealth of its burden of persuading
          the factfinder “beyond a reasonable doubt” of the facts
          necessary to establish each element of the charges.

          (b). Trial counsel was ineffective for failing to investigate
          and interview Melissa Griffin concerning facts relevant to
          [Appellant’s] innocence of conspiracy to possess with intent
          to deliver, and possession with intent to deliver.

          (c). Trial counsel was ineffective for failing to move to
          suppress the evidence in this case obtained as a result of
          the illegal nighttime searches conducted at 3 W. 4th St. and
          416 E. Vine St.

       3. Whether this case should be remanded to the lower court for
       the proper filing of a PCRA petition, consideration of the ineffective
       assistance of counsel claims, and an evidentiary hearing?

Appellant’s Brief at 4-5 (lower court disposition and unnecessary capitalization

omitted).11

       We review the denial of PCRA relief to decide whether the PCRA court’s

factual determinations are supported by the record and its legal conclusions

are free of error.      Commonwealth v. Small, 238 A.3d 1267, 1280 (Pa.
____________________________________________


11 Appellant included a fourth appellate issue in his brief addressing this
Court’s September 14, 2020 rule to show cause order, which we have
previously addressed in this decision. See infra footnote 1.

                                           -6-
J-S21038-21



2020). When supported by the record, the PCRA court’s factual findings and

credibility determinations are binding on this Court, but we review the lower

court’s legal conclusions under a de novo standard of review. Id. Our scope

of review is limited to the findings of the PCRA court and the evidence of

record, which we view in the light most favorable to the Commonwealth, the

party who prevailed below. Id.

       Appellant first argues that the PCRA court “lacked authority, jurisdiction,

and abused its discretion” by appointing PCRA counsel on his behalf and

depriving him of the opportunity of preparing and filing his own pro se PCRA

petition.12   Appellant’s Brief at 15.         Appellant claims that the PCRA court

misinterpreted his May 1, 2019 letter as he was not in fact asking for the

assistance of counsel to file a PCRA petition on his behalf and instead he only

sought transcripts and other documents from his cases. Appellant contends

that the PCRA court’s action in appointing counsel and PCRA counsel’s hasty

submission of the no-merit letter in the end deprived him of the full year as

to which he was entitled under the PCRA to marshal the relevant evidence and



____________________________________________


12 Appellant’s argument that the PCRA court lacked jurisdiction to appoint
PCRA counsel is based on the fact that Appellant’s May 1, 2019 letter was
received by the PCRA court prior to his judgments of sentence becoming final
and therefore prior to the date upon which he could seek PCRA relief. See 42
Pa.C.S. § 9545(a), (b)(3); Harris, 114 A.3d 1, 6. However, as explained
above, see infra note 7, while the PCRA court lacked jurisdiction to act on
Appellant’s pro se letter to the court when it was received, the PCRA court did
not take action at that time and instead waited until Appellant was eligible for
PCRA relief after July 15, 2019.

                                           -7-
J-S21038-21



prepare his petition.    Appellant therefore seeks the reversal of the PCRA

court’s order and a remand to allow him to file a pro se petition.

      Under Rule of Criminal Procedure 904(C), “when an unrepresented

defendant satisfies the judge that the defendant is unable to afford or

otherwise procure counsel, the judge shall appoint counsel to represent the

defendant on the defendant’s first petition for post-conviction collateral relief.”

Pa.R.Crim.P. 904(C). An indigent criminal defendant thus has a rule-based

right to the assistance of counsel on his first PCRA petition.                See

Commonwealth v. Kelsey, 206 A.3d 1135, 1139 (Pa. Super. 2019);

Commonwealth v. Cherry, 155 A.3d 1080, 1082 (Pa. Super. 2017). “The

indigent petitioner’s right to counsel must be honored regardless of the merits

of his underlying claims, even where those claims were previously addressed

on direct appeal, so long as the petition in question is his first.” Kelsey, 206

A.3d at 1139 (citation omitted). The importance of the right to counsel in a

first PCRA petition “cannot be diminished merely due to its rule-based

derivation” as “important rights and defenses may be forever lost” if the

petitioner is denied the right to counsel. Commonwealth v. Robinson, 970

A.2d 455, 458-59 (Pa. Super. 2009) (en banc).

      “When appointed, counsel’s duty is to either (1) amend the petitioner’s

pro se Petition and present the petitioner’s claims in acceptable legal terms,

or (2) certify that the claims lack merit by complying with the mandates of

Turner/Finley.”     Cherry, 155 A.3d at 1083.          Where counsel seeks to

withdraw under Turner/Finley, he must file a no-merit letter detailing his

                                       -8-
J-S21038-21



review of the case and his explanation why each of the issues the petitioner

seeks to raise are meritless. Kelsey, 206 A.3d at 1139. If counsel fails to

file an adequate no-merit letter, the PCRA court’s subsequent “dismissal of

the PCRA petition without requiring counsel to file an amended PCRA petition

or a further, adequate no-merit letter is a deprivation of the right to counsel

on the PCRA petition.” Id.

      While an indigent PCRA petitioner has the right to counsel for his first

petition, he also has a constitutional right to represent himself in the PCRA

proceedings.   Commonwealth v. Grazier, 713 A.2d 81, 82 (Pa. 1998);

Robinson, 970 A.2d at 457-58.        Pursuant to Grazier, in cases where a

petitioner makes a “timely and unequivocal request” to proceed pro se and

counsel has not already withdrawn through the Turner/Finley procedure, a

PCRA court may not “simply deny the request and refer the matter to counsel.”

Grazier, 713 A.2d at 82; see also Robinson, 970 A.2d at 459-60. Instead,

the PCRA court must hold a hearing and colloquy the petitioner in order to

ascertain that the waiver was knowing, voluntary and intelligent and that the

petitioner “understands the ramifications of a decision to proceed pro se and

the pitfalls associated with his lack of legal training.” Robinson, 970 A.2d at

459-60.

      In this matter, the PCRA court concluded that Appellant’s claim that the

court misinterpreted his May 1, 2019 letter was meritless and that, in any

event, Appellant suffered no prejudice from the appointment of counsel. PCRA

Court Opinion, 1/5/21, at 5.

                                     -9-
J-S21038-21


      The pro se correspondence dated May 1, 2019, set out
      [Appellant’s] desire to seek PCRA relief and to have the assistance
      of counsel to do so. Based upon this communication, this Court
      appointed PCRA counsel to do just that, assist [Appellant] with a
      PCRA petition.      PCRA counsel [conferred] with [Appellant]
      regarding the claims he wanted to raise in his petition. PCRA
      counsel “[c]omm[un]icated with [Appellant] by letter and also
      spoke to [Appellant] by telephone about [his] claims.” See, No-
      Merit Letter dated December 30, 2019 at paragraph 5.
      Accordingly, [Appellant] had an opportunity to convey to PCRA
      counsel the claims he wished to have raised. PCRA counsel,
      because he found these issues to be meritless, was required under
      the law to file a no-merit letter, rather than pursue meritless
      claims. [Appellant] had the full benefit of counsel for his first PCRA
      request. [Appellant] suffered no prejudice because [] this Court
      appointed counsel based upon the pro se correspondence rather
      than to have waited for [Appellant] to file [a] pro se PCRA petition,
      and then appoint counsel.

Id. at 5-6.

      We ascertain no error or abuse of discretion in the PCRA court’s handling

of Appellant’s May 1, 2019 pro se correspondence. While Appellant’s letter

indicated that he would “like to go Pro se with putting [his] PCRA in the

courts,” he also indicated that he had already sought assistance from his prior

attorneys with no response and that he lacked funds to pursue an appeal. Pro

Se Correspondence, Received 5/1/19.        Facing this ambiguous request, the

PCRA court appropriately determined that Appellant should be afforded the

assistance of counsel in preparing his petition, a right guaranteed to him by

Rule of Criminal Procedure 904(C). Furthermore, as set forth in the no-merit

letter, Appellant communicated with PCRA counsel regarding potentially

meritorious claims pertaining to his convictions, and Appellant did not express

to the PCRA court any displeasure with his counsel’s representation of him at


                                     - 10 -
J-S21038-21



any point prior to counsel’s submission of the no-merit letter such that the

court would have been required to conduct a Grazier hearing. Rather, it was

only in his response to the Rule 907 notice that Appellant asserted that his

intention all along was to renounce his right to counsel and prepare his own

PCRA petition. Following the issuance of Rule 907 notice, the PCRA court was

under no obligation to give Appellant “an opportunity to start anew, with a

second bite at the apple, after being displeased with the results” of his

appointed    counsel’s    initial   efforts   to   litigate   his   PCRA   claim.   Cf.

Commonwealth v. Friedland, 243 A.3d 740, 744 (Pa. Super. 2020) (citation

omitted) (affirming PCRA court denial of request by PCRA petitioner for

appointed counsel on his first petition where petitioner had already waived his

right to counsel and fully litigated his petition pro se and request for counsel

was only made after Rule 907 notice had been issued). Therefore, Appellant

is not entitled to relief on his first issue.

      In his second and third issues, Appellant asserts that PCRA counsel was

ineffective by virtue of the fact that he ignored several claims as to the

ineffectiveness of the performance of his trial counsel at the 753-2016 docket.

Appellant raises three PCRA ineffectiveness claims. First, he argues that PCRA

counsel was ineffective for failing to raise the issue that trial counsel misled

him to waive his right to a jury trial and present evidence on his behalf and

instead proceed to a stipulated bench trial, which was the functional equivalent




                                         - 11 -
J-S21038-21



of a guilty plea.13 Second, Appellant claims that PCRA counsel was ineffective

for not addressing trial counsel’s failure to interview Melissa Griffin and call

her as a witness. Finally, Appellant contends that PCRA counsel should have

presented an ineffectiveness claim based upon trial counsel’s failure to object

to the fact that the search of the residence at 3 West 4th Street in Pottstown

occurred at night and that officers lacked authority for a protective sweep of

the residence.      Appellant contends that he brought these issues to the

attention of PCRA counsel who failed to raise them despite the fact that they

were clearly meritorious.14 Appellant requests that this Court remand to allow

____________________________________________


13 In Commonwealth v. Eichinger, 108 A.3d 821 (Pa. 2014), our Supreme
Court held that where “a defendant stipulates to evidence that virtually
assures his conviction[,] such a stipulation is functionally the same as a guilty
plea.” Id. at 832. In such cases, the trial court must colloquy the defendant
to ensure that he has made a “knowing and voluntary decision” and had a full
understanding of the nature and consequences of stipulating to evidence that
had the same effect as a plea. Id.; see also Commonwealth v. Davis, 322
A.2d 103, 105 (Pa. 1974) (providing that an extensive colloquy is necessary
where a stipulation “made the outcome [of the trial] a foregone conclusion”).
14 In an effort to avoid a finding of waiver for failure to include the claims in
his Rule 907 response under then-extant case law, Appellant argues that his
arguments as to PCRA counsel’s performance were not in fact ineffective
assistance claims, but rather he was contending that PCRA counsel
“abandoned his duty” to him, thereby depriving him of his right to counsel for
his first PCRA petition. Appellant’s Brief at 19-20. However, it is clear to this
Court that, despite Appellant’s attempt to style his appellate arguments as
one of complete abandonment of PCRA counsel’s duties, they are in fact
premised on PCRA counsel’s purported ineffectiveness for failing to raise
potentially meritorious claims. Se Commonwealth v. Bradley, ___ A.3d
___, No. 37 EAP 2020 (Pa. filed October 20, 2021), slip op. at 4 (treating
arguments raised on appeal from denial of PCRA petition that PCRA counsel
failed to include potentially meritorious claims as to trial and direct appeal
counsel’s alleged ineffectiveness as PCRA counsel ineffectiveness claims).

                                          - 12 -
J-S21038-21



for the PCRA court to conduct an evidentiary hearing concerning his

ineffectiveness claims.

      In assessing a claim of ineffective assistance under the PCRA, we begin

our analysis with the presumption that counsel has rendered effective

assistance. Commonwealth v. VanDivner, 178 A.3d 108, 114 (Pa. 2018).

To overcome that presumption, the convicted defendant must establish each

of the following three elements:

      (1) the underlying claim has arguable merit; (2) no reasonable
      basis existed for counsel’s action or failure to act; and (3) the
      petitioner suffered prejudice as a result of counsel’s error, with
      prejudice measured by whether there is a reasonable probability
      that the result of the proceeding would have been different.

Id.   “Because a petitioner’s failure to satisfy any of the above-mentioned

elements is dispositive of the entire claim, a court need not analyze the

elements in any particular order. Failure to satisfy one element is dipositive.”

Commonwealth v. Hairston, 249 A.3d 1046, 1062 (Pa. 2021).

      Appellant raises “layered” ineffectiveness claims in this appeal, and as

such he must demonstrate that PCRA counsel “was ineffective for failing to

raise the claim that the counsel who preceded him was ineffective in taking or

omitting some action.” Commonwealth v. Montalvo, 205 A.3d 274, 286

(Pa. 2019) (citation omitted).     Furthermore, Appellant must demonstrate

through his argument that the three prongs of the ineffectiveness test are

satisfied as to each relevant layer of representation. Id.




                                     - 13 -
J-S21038-21



      The PCRA court found that Appellant waived the challenges to the

effectiveness of his PCRA counsel as they were not included in a response to

the Rule 907 notice.     See PCRA Court Opinion, 1/5/21, at 6.         While this

determination was correct under the law at the time the PCRA court filed its

opinion, our Supreme Court recently disapproved of the prior procedure for

enforcing the right to effective counsel under the PCRA in Commonwealth v.

Bradley, ___ A.3d ___, No. 37 EAP 2020 (Pa. filed October 20, 2021). In

Bradley, the Court “reject[ed] the current Rule 907 procedure by which a

petitioner may raise claims of ineffective assistance of PCRA counsel as

unworkable” and “functionally unsound.” Id., slip op. at 28, 40. Instead, the

Court “offer[ed] a modified and flexible [] approach allowing a petitioner to

raise claims of ineffective PCRA counsel at the first opportunity [after obtaining

new counsel or acting pro se], even if on appeal,” finding that “this approach

best recognizes a petitioner’s right to effective PCRA counsel while advancing

equally legitimate concerns that criminal matters be efficiently and timely

concluded.” Id., slip op. at 40.

      Here, Appellant raised his claims of PCRA counsel ineffectiveness in his

brief to this Court on appeal, his “first opportunity” to do so.        Id.   We

additionally note that Appellant raised his three PCRA counsel ineffectiveness

claims in his Pa.R.A.P. 1925(b) statement.        Therefore, Appellant has not

waived his PCRA counsel ineffectiveness claims. Id.

      In Bradley, the Supreme Court further stated:




                                     - 14 -
J-S21038-21


      In some instances, the record before the appellate court will be
      sufficient to allow for disposition of any newly-raised
      ineffectiveness claims. However, in other cases, the appellate
      court may need to remand to the PCRA court for further
      development of the record and for the PCRA court to consider such
      claims as an initial matter. Consistent with our prior case law, to
      advance a request for remand, a petition would be required to
      provide more than mere boilerplate assertions of PCRA counsel’s
      ineffectiveness; however, where there are material facts at issue
      concerning claims challenging counsel’s stewardship and relief is
      not plainly unavailable as a matter of law, the remand should be
      afforded[.]

Id., slip op. at 34-35 (citations, brackets, and quotation marks omitted).

      We conclude that remand is necessary for the resolution of Appellant’s

PCRA claims. Appellant has presented more than “mere boilerplate assertions

of PCRA counsel’s ineffectiveness.” Id., slip op. at 34 (citation and quotation

marks omitted).      However, we note that the transcript of Appellant’s

suppression hearing and stipulated bench trial in the 753-2016 matter is

absent from the certified record in this appeal. Therefore, we are unable to

evaluate whether Appellant knowingly and voluntarily waived his rights to a

trial by a jury of his peers and his right to confront witnesses against him, as

well as whether he had a full understanding of the nature and consequences

of his decision to proceed to a stipulated bench trial. We are also unable to

address the potential merit of the suppression issues that Appellant asserts

should have been raised by trial counsel. Furthermore, Appellant’s arguments

in part relate to issues of trial counsel’s pre-trial investigation into potential

defense witnesses, a matter which may require a hearing to further develop

the record.



                                     - 15 -
J-S21038-21



      Accordingly, we affirm the PCRA court’s order denying Appellant PCRA

relief at 5110-2013 and 745-2016. We vacate the PCRA court’s order with

respect to 743-2016 and remand for further proceedings to allow the PCRA

court to address the three claims of PCRA counsel ineffectiveness that

Appellant has raised in this appeal. On remand, the PCRA court shall conduct

such further proceedings and make appropriate findings of fact and

conclusions of law as necessary to adequately address the ineffectiveness

claims.

      Order affirmed in part and vacated in part. Case remanded. Jurisdiction

relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2021




                                   - 16 -